Hudgins, J.,
dissenting.
The case turns upon the proper construction of section 183 of the Constitution. It is not clear just what change, if any, the Prentis commission intended to make in the taxation of lands and buildings not owned by the State, and otherwise exempt from taxation, when such lands and buildings are leased or otherwise “a source of revenue or profit” to the owner.
That question was before this court in the case of Newport News v. Warwick County, 159 Va. 571, 166 S. E. 570, 578, *644167 S. E. 583. In that case, Justice Chinn reviewed the decisions of the court prior to 1928, the history of the constitutional provision and with one Justice dissenting and another concurring in results, the following interpretation was announced as the deliberate opinion of the court: “The revenue or profit referred to is not limited to that derived from the outside use of the water works property, or any other particular use, but can only mean revenue or profit derived from all sources pertaining to its use, including that derived from the use by the city itself for its own municipal purposes, as well as that derived from the use of the system outside the city’s limits. In other words, in order to determine whether any building or land in the instant case is taxable under this provision, it must be ascertained whether there has been a revenue (meaning net revenue) or profit derived from the total revenues of the entire water works property, of which said buildings or land is a part.”
Paragraph number five, page 595, of that opinion sets forth the method of computation to determine whether or not such lands or buildings are a source of profit to the owner.
We are not bound at all times and under all circumstances to apply the doctrine of stare decisis, but it is important that interpretations of statutes and constitutional provisions be consistent. The question we are dealing with in this case is a practical and important matter to all subdivisions of the State. The construction of section 183 of the Constitution as set forth in the Newport News v. Warwick County Case was made after a very careful and deliberate study. The principles there announced have been a guide to the taxing authorities of the political subdivisions of the State and in my opinion should not be overruled or complicated by further refinement.
• Applying the principles to the evidence in this case, it seems clear to my mind at least that the operation of the water works system of the city of Norfolk, for the years enumerated, has been a source of profit. This being true, the property in question is subject to the tax as provided by section 435a of the Tax Code. I think, therefore, that the judgment of the trial court should be affirmed.